UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-5131



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

             versus


ROBERT LEE FREEMAN,

                                                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(CR-04-156)


Submitted:    March 23, 2006                 Decided: March 28, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James   Barlow  Loggins,   Assistant  Federal   Public  Defender,
Greenville, South Carolina, for Appellant. Elizabeth Jean Howard,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Robert Lee Freeman pled guilty to one count of armed bank

robbery, in violation of 18 U.S.C. § 2113(a), (d) (2000), and two

counts of interference with commerce by threats or violence, in

violation of 18 U.S.C. § 1951(a) (2000).              The district court

sentenced Freeman to 212 months of imprisonment on each count, to

run concurrently.       On appeal, counsel filed an Anders1 brief, in

which he states there are no meritorious issues for appeal, but

suggests   that   the   district   court   failed    to   comply   with   the

requirements of Fed. R. Crim. P. 11 in the guilty plea hearing.

Freeman was advised of his right to file a pro se supplemental

brief, but he has not filed a brief.        We affirm.

           Because Freeman did not move in the district court to

withdraw his guilty plea, his challenge to the adequacy of the Rule

11 hearing is reviewed for plain error.             See United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002) (holding that “plain

error analysis is the proper standard for review of forfeited error

in the Rule 11 context”).      Before a reviewing court may correct a

trial error to which there was no contemporaneous objection, three

factors must be shown: (1) there was error, (2) the error was

plain, and (3) the error affected substantial rights. See United

States v. Olano, 507 U.S. 725, 732 (1993).          If these three factors

are satisfied, an appellate court should exercise its discretion to


     1
      Anders v. California, 386 U.S. 738 (1967).

                                   - 2 -
correct     the   error    when   the    error    “‘seriously      affect[s]    the

fairness, integrity or public reputation of judicial proceedings.’”

Id. at 736 (quoting United States v. Atkinson, 297 U.S. 157, 160

(1936)).     Our review of the plea hearing transcript reveals that

the district court conducted a thorough Rule 11 colloquy that

assured Freeman’s plea was made both knowingly and voluntarily.

See United States v. DeFusco, 949 F.2d 114, 117, 120 (4th Cir.

1991).     Accordingly, we find Freeman’s guilty plea was knowing and

voluntary and properly accepted by the district court.

             In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.2    We therefore affirm Freeman’s convictions and sentence.

This court requires that counsel inform Freeman, in writing, of the

right to petition the Supreme Court of the United States for

further review.      If Freeman requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel     may   move    in   this   court     for   leave   to   withdraw    from

representation.      Counsel’s motion must state that a copy thereof

was served on Freeman.




     2
      We note that the sentence does not violate Freeman’s Sixth
Amendment rights as articulated in United States v. Booker, 543
U.S. 220 (2005), and that the district court’s mandatory treatment
of the sentencing guidelines does not require reversal because
there is no nonspeculative basis to conclude that such mandatory
treatment affected the selection of the sentence imposed.      See
United States v. White, 405 F.3d 208, 223 (4th Cir. 2005).

                                        - 3 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 4 -